In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit dated April 29, 1976 in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to the Bar by the Appellate Division, First Judicial Department, on April 2, 1951. The petition alleged two allegations of professional misconduct against respondent. Under the first specification of the charges respondent was accused of converting to his own use $7,350 of his clients’ money which he was to hold in escrow. The second specification charges respondent with neglecting to properly represent his clients by failing to commence an action to recover a down payment of $8,300; deceiving his clients by falsely informing them that he had commenced such an action and had filed a notice of pendency of action against the property; and failing to account for or to return $950 advanced to him by his clients. The respondent states in his affidavit that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and he acknowledges that he could not successfully defend himself on the merits against all of the charges which are comprehended by the petition in this proceeding. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.